Cdaedl Te wO2ABGFKKOOWV Doounreshi44el FAfikedcOS0he220 PRage1losiB8

4

UNITED STATES DISTRICT COURTUSDC SDNY
SOUTHERN DISTRICT OF NEW YORKX}CUMENT

        
  

 

cea e far OPE ETS
TSP ead FILE ‘

 

SECURITIES AND EXCHANGE COMMISSION, Q

  

 

Snxretittoma iG nas de eT EE
eerie y

iF

next iee Mase SOM IKE

 

 

Plaintiff,
Vv. Case No. 1:17-cv-2630 (JFK)
MUSTAFA DAVID SAYID,
KEVIN JASPER, and
NORMAN T. REYNOLDS,

Defendants.

Nem Nee Nee Nene Ne Nene eee Nee Nearer Seer eee Nee Sree”

 

AMENDED FINAL JUDGMENT AS TO DEFENDANT MUSTAFA DAVID SAYID

WHEREAS, Plaintiff Securities and Exchange Commission (“Commission”) filed a
Complaint, and Defendant Mustafa David Sayid (“Sayid”) answered the Complaint,

WHEREAS, after the close of discovery, the Commission moved for summary judgment
on its claims against Sayid, and the parties thereafter briefed and argued this motion; and

WHEREAS, On November 25, 2019, the Court issued an Opinion and Order allowing the
Commission’s motion for summary judgment against Sayid:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant Sayid is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;

"nce ieeetana

   
 

«

t

sr tenet
CaS 1 PcOOSESEQFRKCTWY DeeaHieant44s: FripsnQsePes220 Feage20568

(b)

(c)

to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

to engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

Sayid’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

IL.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Sayid is permanently restrained and enjoined from violating Section 17(a) of the Securities Act

of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use

of any means or instruments of transportation or communication in interstate commerce or by

use of the mails, directly or indirectly:

(a)
(b)

(c)

to employ any device, scheme, or artifice to defraud;

to obtain money or property by means of any untrue statement of a material fact
or any omission of a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;
or

to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.
Cassel UF Zc0MISS8OIFKKCT WY DeeaHTRANILAS, FlpsdOSePes7io Faarpesaqh 63

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

Sayid’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

UI.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Sayid is permanently restrained and enjoined from violating Section 5 of the Securities Act [15

U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable exemption:

(a)

(b)

(c)

Unless a registration statement is in effect as to a security, making use of any
means or instruments of transportation or communication in interstate commerce
or of the mails to sell such security through the use or medium of any prospectus
or otherwise;

Unless a registration statement is in effect as to a security, carrying or causing to
be carried through the mails or in interstate commerce, by any means or
instruments of transportation, any such security for the purpose of sale or for
delivery after sale; or

Making use of any means or instruments of transportation or communication in
interstate commerce or of the mails to offer to sell or offer to buy through the use
or medium of any prospectus or otherwise any security, unless a registration
statement has been filed with the Commission as to such security, or while the
registration statement is the subject of a refusal order or stop order or (prior to the

effective date of the registration statement) any public proceeding or examination
CSAS HFG WPESBOIFRKCWY DBCGHIBANLAAS FHiesuQSAPPdAf Aaagedaciies

under Section 8 of the Securities Act [15 U.S.C. § 77h].

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant
Sayid’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

IV.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Sayid is permanently barred from participating in an offering of penny stock, including engaging
in activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or
attempting to induce the purchase or sale of any penny stock. A penny stock is any equity
security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a5 1-1].

V.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Sayid shall not participate in the preparation or issuance of any opinion letter in connection with
the offer or sale of securities pursuant to, or claiming an exemption under, Section 4(1) of the
Securities Act [15 U.S.C. § 77d(1)] and Rule 144 thereunder [17 C.F.R. §§ 230.144], including,
without limitation, preparing an opinion letter, providing any documentation or information for

the preparation of an opinion letter, or signing an opinion letter.
Casseil17/cwveresooitKkear iW Daeomientt.y4s: Fapedes?26720 Faagebrbfs

VI.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant
to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the
Securities Act [15 U.S.C. § 77t(e)], Defendant Sayid is prohibited from acting as an officer or
director of any issuer that has a class of securities registered pursuant to Section 12 of the
Exchange Act [15 U.S.C. § 781] or that is required to file reports pursuant to Section 15(d) of the

Exchange Act [15 U.S.C. § 780(d)].

VIL.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Sayid is liable for disgorgement of $25,000, representing profits gained as a result of the conduct
alleged in the Complaint, together with prejudgment interest thereon in the amount of $6,899,
and a civil penalty in the amount of $160,000 pursuant to Section 20(d) of the Securities Act [15
U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant
shall satisfy this obligation by paying $191,899 to the Securities and Exchange Commission
within 30 days after entry of this Final Judgment.

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://Awww.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch
6500 South MacArthur Boulevard

 
Ca8ee1 HF ZcHOPE8EOIFRKCTWW DideGHIBAPL Ade: FisuQSePEs720 Haapetenitts

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; David Sayid as a defendant in this action; and specifying that payment is made
pursuant to this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,
Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
of the funds shall be returned to Defendant.

The Commission may enforce the Court’s judgment for disgorgement and prejudgment
interest by using all collection procedures authorized by law, including, but not limited to,
moving for civil contempt at any time after 30 days following entry of this Final Judgment. The
Commission may enforce the Court’s judgment for penalties by the use of all collection
procedures authorized by law, including the Federal Debt Collection Procedures Act, 28 U.S.C. §
3001 et seg., and moving for civil contempt for the violation of any Court orders issued in this
action. Defendant shall pay post judgment interest on any amounts due after 30 days of the entry
of this Final Judgment pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds,
together with any interest and income earned thereon (collectively, the “Fund”), pending further
order of the Court.

The Commission may propose a plan to distribute the Fund subject to the Court’s
approval to victims of the defendant’s fraud. Such a plan may provide that the Fund shall be
distributed pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of
2002. The Court shall retain jurisdiction over the administration of any distribution of the Fund,

and the Fund may only be disbursed pursuant to an Order of the Court.
CaseeL 7 c<WoseseGitKscT WY DdeaHTBARL aaa: FiRsHOSEPPd7Bo Haaige’7SF3

Regardless of whether any such Fair Fund distribution is made, amounts ordered to be
paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the
government for all purposes, including all tax purposes. To preserve the deterrent effect of the
civil penalty, Defendant shall not, after offset or reduction of any award of compensatory
damages in any Related Investor Action based on Defendant’s payment of disgorgement in this
action, argue that he is entitled to, nor shall he further benefit by, offset or reduction of such
compensatory damages award by the amount of any part of Defendant’s payment of a civil
penalty in this action (“Penalty Offset’). Ifthe court in any Related Investor Action grants such
a Penalty Offset, Defendant shall, within 30 days after entry ofa final order granting the Penalty
Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset
to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall
not be deemed an additional civil penalty and shall not be deemed to change the amount of the
civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor
Action” means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the Complaint in this action.

VIIL.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

Judgment.

IX.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.
Casecti1d cWeseseQitKiaT IW Decewientt 44s: Flped0sapd7io Faageadts

SO ORDERED.

 

John F. Keenan
United States District Judge

Va Lia? f- Keser.

Dated: New York, New York
Vlpetin hte "S., 2020

 
